Title: 17 June., 17 June 1776
From: Adams, John,Continental Congress, Board of War
To: 


        
       17 June. The congress resolved, in response to a letter of 10 June from Gov. Jonathan Trumbull, that two battalions raised in Connecticut for service at Boston and New York, respectively, be sent to Canada; that blank commissions be sent to Trumbull for the officers of the battalion intended for New York; and that another battalion of militia be sent to Boston, Connecticut to receive $10,500 to defray the cost (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 5:447–448; Note: Two additional resolutions immediately following and concerning the commissioning of officers by the Connecticut Assembly and the sale of gunpowder by the Secret Committee to New Jersey may have proceeded from the same report).
      